      Case 1:20-cv-08612-LAP Document 23 Filed 11/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALEB AND BROWN PTY. LTD.,

                    Plaintiff,
                                             20 Civ. 8612 (LAP)
-against-
                                                    ORDER
JON BARRY THOMPSON et al.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of the November 24, 2020 letter

from counsel to Plaintiff (dkt. no. 22) that responds to Ms.

Cross-Goldenberg’s letter on behalf of Defendant Jon Barry

Thompson (dkt. no. 20) and addresses the Court’s Order staying

the case against Mr. Thompson and adjourning his time to answer

the complaint until resolution of the criminal case against him

(dkt. no. 21).    Ms. Cross-Goldenberg may file any reply to

Plaintiff’s letter no later than December 2, 2020.          Plaintiff’s

counsel and Mr. Thompson, or Ms. Cross-Goldenberg on behalf of

Mr. Thompson if she intends to enter a notice of appearance,

shall appear by phone for a conference on December 10, 2020 at

11:00 a.m. EST.   The dial-in number for the conference is (888)

363-4734, access code: 4645450.

    Mr. Thompson’s time to answer or otherwise respond to the

complaint shall be adjourned until after such time.



                                   1
         Case 1:20-cv-08612-LAP Document 23 Filed 11/25/20 Page 2 of 2



    As to counsel’s request for confirmation regarding the

scope of the stay (dkt. no. 22, at 2 n.2), the Court confirms

that the stay issued in the Court’s October 23, 2020 Order

pertains solely to the case as against Mr. Thompson.

    SO ORDERED.

Dated:       New York, New York
             November 25, 2020


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
